COLDTHWAITE, J.
There is nothing shown here by *133which the judgment can be sustained. It is true, the judgment is for a less sum than 20 dollars, and, therefore, no pleadings were necessary ; but a court is not authorized, in such a case, to give a final judgment without considering the facts any otherwise than it would be in a suit for a greater sum.
If the debt, is ascertained by a writing, the judgment by default, whatever is the sum, may be final; but, when it is not, the damages must be ascertained by a jury, if for more than 20 dol lars, and by the court, if for a less amount.
Let the judgment be reversed, and the cause remanded.